Citation Nr: 1110287	
Decision Date: 03/15/11    Archive Date: 03/30/11

DOCKET NO.  10-22 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right knee disability, and, if so, whether service connection for a right knee disability is warranted.

2.  Entitlement to service connection for a low back disability, including as secondary to a right knee disability.  


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1960 to March 1964.

This claim comes to the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  A Notice of Disagreement was filed in October 2009, a Statement of the Case was issued in March 2010, and a Substantive Appeal was received in May 2010.  The Veteran testified at a hearing before the Board in December 2010.  

The issues of entitlement to service connection for a right knee disability and a low back disability, including as secondary to a right knee disability, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for a right knee disability in an unappealed June 2000 rating decision.  

2.  Evidence added to the record since the June 2000 rating decision raises a reasonable possibility of substantiating a claim for service connection for a right knee disability.



CONCLUSIONS OF LAW

1.  The June 2000 rating decision, in which the RO denied service connection for a right knee disability is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  New and material evidence having been submitted since the June 2000 rating decision, the criteria to reopen the claim for service connection for a right knee disability have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Criteria & Analysis

In an April 1994 rating decision, the RO denied service connection for a right knee disability because evidence showed an acute and transitory condition in service unrelated to the post-service injuries and surgery many years after service.  The Veteran did not initiate an appeal of this decision within one year so the decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  In a June 2000 rating decision, the RO denied service connection for a right knee disability because the evidence failed to establish that the present problems affecting the right knee are related to the acute problems in service.  The Veteran did not initiate an appeal of this decision within one year so the decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  The Veteran subsequently requested that his claim be reopened in February 2009.  

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from injury suffered or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty, in the active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304, 3.306.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, a claim which has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule of not reviewing the merits of a finally denied claim is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New and material evidence means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant, and which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is "new and material," the credibility of the evidence in question must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the June 2000 rating decision included service treatment records.  Several service treatment records reflect a right knee injury beginning in 1961.  In October 1963, the Veteran was diagnosed with detachment of the medial meniscus of the right knee.  A Report of Medical Examination dated in March 1964 for separation purposes reflects that the Veteran's lower extremities were clinically evaluated as normal.  The evidence of record at the time of the June 2000 rating decision also included private treatment records and statements by the Veteran.  The private treatment records included treatment records from Humana Hospital Sunrise dated in September 1984 reflecting that the Veteran was diagnosed with a right knee torn medial meniscus.  Private treatment records from Dr. G.L.H. dated in December 1984 reflect that the Veteran suffered another right knee injury and was diagnosed with a contusion of the right knee and mild capsular strain.  Private treatment records from Dr. J.E.H. dated in February 1990 reflect that the Veteran injured his right knee at work two days earlier.  Dr. J.E.H. diagnosed a tear of the medial meniscus of the right knee versus degenerative arthritis of the medial compartment of the right knee.  Private treatment records from Dr. J.E.H. dated in August 1992 reflect that the Veteran underwent hybrid total right knee arthroplasty.  

Turning to the evidence which has been received since the June 2000 decision, the Board notes that newly received evidence includes a letter from Dr. J.E.H. dated in March 2000 which reflects that Dr. J.E.H. reviewed some medical records beginning in 1961.  Dr. J.E.H. discussed these medical records, although Dr. J.E.H. did not refer to the Veteran's right knee injuries in 1984.  Dr. J.E.H. noted that it is a well known fact that the development of degenerative arthritis in knee joints can be accelerated if one sustains a tear of the medial or lateral meniscus.  Based upon Dr. J.E.H.'s review of the medical records, Dr. J.E.H. stated that it would appear that the Veteran sustained a tear of his medial meniscus as a result of a basketball incident dated in February 1961.  Therefore, Dr. J.E.H. opined that the incident in 1961 increased the likelihood that the Veteran would develop degenerative arthritis within the medial compartment of his right knee.  

This evidence is new, in that it was not previously submitted at the time of the June 2000 denial.  Additionally, the newly submitted evidence is not cumulative and redundant of evidence already of record, as it suggests that the Veteran's current right knee disability is related to an in-service knee injury.  No such evidence was of record at the time of the prior denial, when the RO found no evidence of a nexus between a current right knee disability and an injury sustained during military service.  Next, because this evidence suggests a potential nexus between an in-service right knee injury and a current and chronic right knee disorder, it is material, as it bears directly and substantially upon the specific matter under consideration.  Additionally, this evidence, by itself or in connection with evidence previously assembled, raises a reasonable possibility of substantiating the claim.  Therefore the claim must be reopened.   

Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Because the result of the matter decided today, to reopen the Veteran's claim, is not unfavorable to the Veteran any defect in notice cannot be prejudicial to the Veteran.  Hence, no further discussion regarding VA's duties to notify and assist need be undertaken at this time.  


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a right knee disability is reopened.  


REMAND

In February 2000, the Veteran submitted a release for VA to request his records for treatment he had received through Dr. A.W.  It does not appear that the RO ever attempted to request these records.  In the June 2000 rating decision, the RO noted that this release form pertained to treatment that was received some 14 years after discharge from military service.  Under the circumstances, VA's duty to assist the Veteran requires appropriate action to request such records.   

Treatment records from Humana Hospital Sunrise dated in September 1984 reflect that the Veteran was diagnosed with a right knee torn medial meniscus.  Private treatment records from Dr. G.L.H. dated in December 1984 reflect that the Veteran suffered another right knee injury and was diagnosed with a contusion of the right knee and mild capsular strain.  Private treatment records from Dr. J.E.H. dated in February 1990 reflect that the Veteran injured his right knee at work two days earlier.  Dr. J.E.H. diagnosed tear of the medial meniscus of the right knee versus degenerative arthritis of the medial compartment of the right knee.  

A letter from Dr. J.E.H. dated in March 2000 reflects that Dr. J.E.H. reviewed some medical records beginning in 1961.  Dr. J.E.H. discussed these medical records, although Dr. J.E.H. did not refer to the Veteran's right knee injuries in 1984 and 1990.  Dr. J.E.H. noted that it is a well known fact that the development of degenerative arthritis in knee joints can be accelerated if one sustains a tear of the medial or lateral meniscus.  Based upon Dr. J.E.H.'s review of the medical records, Dr. J.E.H. stated that it would appear that the Veteran sustained a tear of his medial meniscus as a result of a basketball incident dated in February 1961.  Therefore, Dr. J.E.H. opined that the incident in 1961 increased the likelihood that the Veteran would develop degenerative arthritis within the medial compartment of his right knee.  

The Veteran underwent a VA examination in June 2009.  Following physical examination, the examiner diagnosed status post right total knee replacement due to moderate to severe osteoarthritis resulting in shorter leg lengths with residual weakness, fatigue and pain.  The examiner opined that the right knee disability is less likely as not caused by or a result of his past military service.  The examiner reasoned that there was no clinical or medical evidence of continuity of care post military service of more than 20 years.  In 1984, the Veteran sought treatment for the first time for a work-related injury.  

In light of this evidence, a new VA examination to reconcile these conflicting opinions is appropriate.

As the Veteran's claim for service connection for a right knee disability is being remanded, and because adjudication of this claim may impact adjudication of the Veteran's claim for service connection for a low back disability as secondary to a right knee disability, the Board concludes that these claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Given the foregoing, the Veteran's claim for service connection for a low back disability as secondary to a right knee disability also must be remanded.  

Accordingly, the case is REMANDED for the following actions:

1.  Request records from Dr. A.W., and, if this request is unsuccessful, advise the Veteran of that fact and provide him an opportunity to submit the records.  Additionally, request the Veteran identify any other medical care providers not yet of record, either VA or private, who have treated his right knee disorder since service separation.  Any medical records subsequently identified by the Veteran must be obtained and associated with the record.  

2.  The Veteran should be scheduled for an appropriate VA examination, to be performed by a medical doctor, to determine the nature and etiology of any right knee disability.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Such review must be reflected in the examination report.  Any current right knee disability capable of diagnosis should be clearly reported.  The examiner should resolve any conflicting opinions, specifically those rendered by Dr. J.E.H. dated in March 2000 and the June 2009 VA examiner.  If a current right knee disability is diagnosed, then the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that such right knee disability is causally related to the Veteran's active duty service, to include his documented right knee disability.  The examiner is requested to specifically state whether it is at least as likely as not, based on the medical record, that the Veteran sustained a chronic disease or injury of the right knee during military service, notwithstanding his subsequent post-service work-related right knee injury.  A rationale for all medical opinions expressed should be furnished.  If the examiner cannot respond without resorting to speculation, he should explain why a response would be speculative.

3.  After completion of the foregoing, the RO should readjudicate the claim of service connection for a right knee disability, and the claim for a low back disability as secondary to a right knee disability.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
THOMAS D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


